Opinion op the Court, by
McCully, J.
The point for decision in this matter as it was presented on appeal is solely whether estates or lots not abutting on the street which has been widened shall be assessed for the betterment.
The authorities are agreed that such terms as “ especially benefited” must be construed to mean something different from the general benefit to the city at large, and from the locality near the street which has been improved by widening.
Chief Justice Gray, in Upham vs. Worcester, 113 Mass., 97, says : “ The benefits which may accrue to any estate from the laying out of a highway are of three kinds : 1st. Those directly occasioned to an estate bounding upon the highway, and peculiar to the estate itself as distinguished from other estates not bounding thereon. 2nd. Those shared by the estate in common with other estates in the neighborhood. 3rd. Those which extend to all estates in the same town or city. Benefits of the first kind only can be allowed by way of set-off against the damages awarded to the owner under the Highway Act for taking part of the estate and injuring it.” ■
To a similar effect are Parkes vs. Hampden, 120 Mass., 396; Allen vs. Charlestown, 100 Mass., 246; and Cross vs. Plymouth, 125 Mass., 558.
W. A. Whiting, for the Government.
W. Foster, for appellants.
This rule is founded on good reason, and any other line of distinguishing estates which are assessable for benefits from those which are beyond the influence of the improvement would be difficult to establish, and arbitrary and unsatisfactory in its working.
We adopt the reasoning and decision of the Chief Justice, which follows below.